 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   NAVIGATORS INSURANCE COMPANY, )                    Case No.: 1:20-cv-00132 AWI JLT
                                   )
12              Plaintiff,         )                    ORDER GRANTING STIPULATION ALLOWING
                                   )                    INTERVENTION BY MOUNTAIN F.
13        v.                       )
                                   )                    (Doc. 8)
14   CHRISO’S TREE TRIMMING,       )
                                   )
15              Defendant.         )
                                   )
16                                 )

17          The parties have stipulated to allow Mountain F. to intervene in this action and that this

18   intervenor will respond to the complaint within 15 days. (Doc. 8) In the complaint, Navigators seeks

19   and declaration that it has no duty to defend or indemnify Chriso’s Tree Trimming, the company

20   claimed to have caused the “Railroad Fire,” which “burned 12,407 acres, and destroyed 14 structures,

21   including 7 single-family homes.” (Doc. 1 at 3, ¶ 11) Chriso’s was hired to do the work by Mountain F.

22   who had contracted with PG&E to perform the work. Id. at 2-3, ¶¶ 6-7. Mountain F. now claims to be

23   an additional insured under the relevant policy issued by Navigator’s. Consequently, it and Navigators

24   have agreed to allow the intervention.

25          Though the parties do not address Fed. R. Civ.P. 24(a), it appears this intervention is as of right

26   because Mountain F. is asserting an interest in the relevant policy and a decision would likely impair or

27   impeded Mountain F.’s interest and no other party would likely represent this interest adequately.

28   Modesto Irrigation Dist. v. Gutierrez, 2007 WL 164953, at *1 (E.D. Cal. Jan. 18, 2007). Likewise, the

                                                         1
 1   stipulation is timely because the case is still in its infancy. Id. In addition, it appears that permissive

 2   intervention also applies because there is a common question of law or fact that applies equally to

 3   Chriso’s and Mountain F. Fed. R. Civ. P. 24(b)(2).

 4           Thus, based upon the stipulation of the parties and because it appears the intervention will

 5   preserve judicial resources, the stipulation is GRANTED.

 6
 7   IT IS SO ORDERED.

 8       Dated:     March 30, 2020                               /s/ Jennifer L. Thurston
 9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
